     Case 3:13-cv-00569-MMD-CLB Document 312 Filed 03/02/21 Page 1 of 1




 1
                                 UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3
     ROBERT A. SLOVAK,                   )       3:13-cv-0569-MMD-CLB
 4                                       )
                 Plaintiff(s),           )
 5                                       )       ORDER
           vs.                           )
 6                                       )
     GOLF COURSE VILLAS HOMEOWNERS       )
 7   ASSOCIATION, et al.,                )
                                         )
 8               Defendant(s).           )
     ____________________________________)
 9
10           On January 8, 2021, this Court conducted a video show cause hearing at which
11   time the parties were directed to contact witnesses regarding their availability,
12   meet and confer regarding dates for the two-day evidentiary hearing, and contact
13   the deputy court clerk regrading the dates for such evidentiary hearing (ECF No.
14   301).
15           As of today’s date, counsel have failed to contact the deputy court clerk
16   regarding the dates for the evidentiary hearing.
17           Therefore, the two-day in-person evidentiary hearing shall commence before
18   this Court on Monday, May 17, 2021 at 9:00 a.m. and shall be continued to Tuesday,
19   May 18, 2021 at 9:00 a.m.
20           IT IS SO ORDERED.
21           DATED:   March 2, 2021
22                                         _________________________________________
                                           CARLA BALDWIN
23                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
